Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Phillips and  Wu discloses pulse width modulated digital to analog converter, however, they fail to teach a resistive ladder to generate a plurality of reference voltages, a first pulse width modulation stage coupled to the resistive ladder to alternately select between a first selected one of the plurality of reference voltages for a first portion of a clock cycle of a clock signal and a second one of the plurality of reference voltages for a second portion of the clock cycle to produce a first output signal, the second portion of the clock cycle to be a remaining portion of the clock cycle after the first portion of the clock cycle is removed from the clock cycle, they also fail to teach the selecting a first reference voltage and a second reference voltage from a plurality of reference voltages generated by a resistive ladder that is shared by a plurality of pulse-width modulation digital to analog converters; receiving a first clock signal cycling at a clock signal cycle time; selecting the first reference voltage to be provided to a pulse-width modulation output node for a first portion of a clock signal cycle time; and, selecting the second reference voltage to be provided to the pulse-width modulation output node for a second portion of the clock signal cycle time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845